Citation Nr: 1102999	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  00-15 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel







INTRODUCTION

The Veteran served on active duty from August 1962 to August 
1965.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  The 
appeal was remanded for additional development in October 2004 
and July 2009, but all requested development has not been 
completed.

The Board notes that during the pendency of the Veteran's appeal, 
the United States Court of Appeals for Veterans Claims (Court) 
held that the scope of a claim includes any disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1, (2009); Brokowski v. 
Shinseki, 23 Vet. App. 79 (2009).  Thus, the issue on appeal has 
been recharacterized as shown on the front page on this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

The Board recognizes that this case has been remanded on two 
prior occasions.  However, the development requested in the first 
remand has not been completed.  See Stegall v. West, 11 Vet. App. 
268 (1998) (as a matter of law, a remand by the Board confers on 
the Veteran the right to compliance with the remand orders).  The 
Veteran has not informed VA of his change in address.  Numerous 
attempts have been made to locate the Veteran.  The 
correspondence sent to his last address on [redacted] has 
not been returned.  However, the Veteran also has not responded 
to the requests for additional information in connection with his 
appeal.  As the Court stated in Wood v. Derwinski, "[t]he duty 
to assist is not always a one-way street. If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  1 Vet. App. 190, 193, 
reconsidered, 1 Vet. App. 406 (1991); see also Wamhoff v. Brown, 
8 Vet. App. 517 (1996).  Thus, the Veteran is advised that if he 
does not cooperate, VA may not be able to obtain evidence in 
conjunction with his claim.

In the Board's 2004 remand, the following was noted:

The Veteran's reported stressors include being 
on a search and destroy mission in Vietnam when 
he tracked a sniper and shot her to death.  He 
also said that he was a tunnel rat in Vietnam 
and killed a number of people.  He was 
reportedly held against his will for three 
weeks.  Additionally, the veteran stated that 
while visiting his girlfriend in the 
Philippines, he encountered a crowd gathered 
around some captives who were criminals.  He 
then witnessed the execution of the captives by 
burning.  Further, he stated that he observed 
two planes make crash landings on the flight 
deck of his ship, the USS Hancock, in late 1964 
or early 1965.  One of the planes reportedly 
bounced off the ship and there was no attempt to 
rescue the pilots.  Finally, the veteran said 
that while he was aboard the USS Hancock, the 
ship never came under fire, but a number of the 
planes that conducted missions in Vietnam 
returned to the ship damaged.

The RO should attempt to verify the Veteran's 
alleged stressors.  He has provided some details 
for the alleged stressors, particularly with 
respect to two planes making crash landings on 
the flight deck of the USS Hancock in late 1964 
or early 1965.  Should any of the Veteran's 
reported stressors be verified, a VA psychiatric 
examination would prove helpful to determine 
whether a diagnosis of PTSD is supported by a 
verified stressor.

The RO was instructed to confirm the claimed stressors with the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), and/or any other appropriate source.  The USASCRUR is 
now known as the U.S. Army and Joint Services Records Research 
Center (JSRRC).  

As noted, the Veteran provided no further details or information.  
As such, a meaningful search cannot be made regarding his 
undetailed stressors.  However, as previously noted, he has 
provided information regarding the alleged incident about the USS 
Hancock, such that a stressor search may be made.  

Accordingly, the JSRRC should be contacted to determine if there 
were any crash landing aboard that vessel in 1964 or 1965.  

In addition, the Board notes that the Veteran has been diagnosed 
as having schizophrenia and PTSD.  See VA medical opinion dated 
May 3, 2000.  Accordingly, as noted above, his claim for service 
connection encompasses the diagnosed psychiatric disabilities.  
The VA medical opinion does not pinpoint the exact stressor which 
caused either psychiatric disability.  Accordingly, if a stressor 
is verified, a medical opinion should be obtained from a VA 
examiner based on a VA examination.  

Accordingly, this issue is REMANDED to the RO/AMC for the 
following actions:

1.  Contact JSRRC and request that JSRRC 
obtain the history for the USS Hancock for 
1964 and 1965.  It should be determined if 
there were any crash landings aboard that 
vessel in late 1964 or early 1965.    

2.  If a stressor is verified, schedule the 
Veteran for a VA psychiatric examination 
for the purpose of determining the etiology 
of any psychiatric disability diagnosed, 
including, but not limited to PTSD and 
schizophrenia.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her report 
whether or not the claims file was 
reviewed.  Any indicated tests should be 
accomplished.  

Based on examination findings, historical 
records, and medical principles, the VA 
examiner should give a medical opinion, 
with full rationale, as to whether the 
Veteran currently has PTSD under DSM IV.  
The examiner should specifically identify 
the verified stressor(s) which is(are) 
responsible for PTSD, if diagnosed.  

Additionally, if the examiner notes the 
presence of any coexistent psychiatric 
disability, including schizophrenia, an 
opinion should be provided as to whether 
such psychiatric disability is less likely 
than not; at least as likely as not; or 
more likely than not related to service.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  The AMC should review the medical opinion 
obtained above to ensure that the remand 
directives have been accomplished.  If all 
questions posed are not answered or sufficiently 
answered, the AMC should return the case to the 
examiner for completion of the inquiry.  

4.  The AMC should then readjudicate the claim 
on appeal in light of all of the evidence of 
record.  If the issue remains denied, the 
Veteran should be provided with a supplemental 
statement of the case as to the issue on appeal, 
and afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

